DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0051288 A1 (“Lim”) in view of US 2020/0007878 A1 (“Zhao”).
Regarding claim 6, Lim discloses a video decoding apparatus comprising 20a processor coupled to a memory (e.g. see decoding device 20 in Fig. 7, paragraph [0011]), the processor being configured to: decode a coded video and extract prediction residual information for a decoding target block in a coded image included in the coded video (e.g. see at least entropy decoding unit 210 in Fig. 7 decodes a bitstream encoded from the image encoding apparatus 10, paragraph [0149]), prediction mode information that 25indicates an intra prediction mode of the decoding target block (e.g. see at least intra prediction information, paragraph [0096], e.g. see signaling information, paragraph [0269], e.g. see MPM flag and MPM index, paragraphs [0288]-[0289]), and first prediction mode information that indicates an intra prediction mode of a decoded block that is adjacent to the decoding target block (e.g. see at least S103 configuring MPM candidate list using prediction mode of neighboring blocks, paragraphs [0290]-[0291]); change, according to a combination of a shape of the 30decoding target block and the decoded block (e.g. see at least adjust configuration order of MPM list according to characteristics (e.g. shape, width, height and the size) of the block and the surrounding blocks, paragraphs [0283]-[0284]), the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information (e.g. see at least MPM list is adjusted, for example from original/first MPM list {Planar, DC, 2, Hor, Ver, Diagonal} to {Hor, Planar, DC, 2, Ver, Diagonal} or {Ver, Planar, DC, 2, Hor, Diagonal}, depending on the characteristics, paragraph [0286]); generate candidate information including a candidate value for prediction mode information, by using the second 5prediction mode information (e.g. see at least adjusted MPM list, paragraph [0286]); generate an intra prediction pixel value for the decoding target block in an intra prediction mode indicated by the prediction mode information of the decoding target block, by using the candidate information (e.g. see at least intra prediction unit 230 in Fig. 7, paragraph [0158]); and 10generate a pixel value for the decoding target block by using the intra prediction pixel value and the prediction residual information (e.g. see at least adder 270 in Fig. 7, paragraph [0155]).  
Although Lim discloses change, according to a combination of a shape of the 30decoding target block and the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information, it is noted Lim differs from the present invention in that it fails to particularly disclose when a first angle indicated by an intra prediction mode used for coding of the decoded block is an angle that is not included in angle candidates of intra prediction in the shape of the decoding target block, the processor uses, as the second prediction mode information, prediction mode information corresponding to an intra prediction mode indicating a second angle that is included in the angle candidates of the intra prediction in the shape of the decoding target block. Zhao however, teaches when a first angle indicated by an intra prediction mode used for coding of the decoded block is an angle that is not included in angle candidates of intra prediction in the shape of the decoding target block, the processor uses, as the second prediction mode information, prediction mode information corresponding to an intra prediction mode indicating a second angle that is included in the angle candidates of the intra prediction in the shape of the decoding target block (e.g. see at least to derive the most probable mode of a current block, when the intra prediction of neighboring blocks are beyond the intra prediction direction range of the current block, the modes of neighboring blocks will be mapped to the nearest direction which is covered by the intra prediction direction range of the current block. For example, if the current block is a square block, and its left block is non-square block and a mode number of the left block is 35. Mode 35 is not covered by the mode range of the current block. So the mode of the left block is mapped to the nearest mode 34, which is covered by the mode range of the current block, e.g. see at least paragraph [0122]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lim and Zhao before him/her, to modify the image processing method, and image decoding and encoding method using same of Lim with Zhao in order to derive the most probable mode of the current block to improve coding efficiency.  
Regarding claim 7, Lim in view of Zhao further teaches wherein the second angle is an angle that is closest to the first angel among angles that are included in the angle candidates of the intra prediction in the shape of the decoding target block (Zhao: e.g. see at least to derive the most probable mode of a current block, when the intra prediction of neighboring blocks are beyond the intra prediction direction range of the current block, the modes of neighboring blocks will be mapped to the nearest direction which is covered by the intra prediction direction range of the current block. For example, if the current block is a square block, and its left block is non-square block and a mode number of the left block is 35. Mode 35 is not covered by the mode range of the current block. So the mode of the left block is mapped to the nearest mode 34, which is covered by the mode range of the current block, e.g. see at least paragraph [0122]). The motivation above in the rejection of claim 6 applies here.   
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0051288 A1 (“Lim”) in view of US 2020/0007878 A1 (“Zhao”) in further view of US 2020/0275124 A1 (“Ko”).
Regarding claim 8, although Lim discloses wherein the processor generates the candidate information, it is noted Lim differs from the present invention in that it fails to particularly disclose wherein the processor generates the candidate information by using, among a plurality of decoded block that are adjacent to a side of the decoding target block, a decoded block that has first prediction mode information with a highest frequency. Ko however, teaches wherein the processor generates the candidate information by using, among a plurality of decoded block that are adjacent to a side of the decoding target block, a decoded block that has first prediction mode information with a highest frequency (e.g. see at least sorting according to number of occurrence frequencies, paragraph [0231]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lim, Zhao and Ko before him/her, to incorporate Ko into the image processing method, and image decoding and encoding method using same of Lim as modified by Zhao in order to provide an improved compression efficiency of intra prediction and signaling of modes. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Misra et al., US 20190379914 A1, discloses SYSTEMS AND METHODS FOR PARTITIONING A PICTURE INTO VIDEO BLOCKS FOR VIDEO CODING
Yasugi et al., US 20190208201 A1, discloses IMAGE DECODING APPARATUS, IMAGE CODING APPARATUS, IMAGE DECODING METHOD, AND IMAGE CODING METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485